Opinion filed December 1, 2011




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-11-00321-CR
                                        __________

                             IN RE BERNARD WILLIAMS



                                 Original Mandamus Proceeding




                           MEMORANDUM OPINION

       Relator, Bernard Williams, has filed a petition for writ of mandamus complaining of the
Hon. Carter Schildknecht, judge of the 106th District Court of Dawson County, in connection
with his request for a free appellate record. We deny the petition for writ of mandamus.
       Relator is seeking a free appellate record in Cause No. 11-10-00237-CR, styled Bernard
Williams v. State of Texas. This court issued an opinion and judgment on May 27, 2011, in
Cause No. 11-10-00237-CR, affirming relator’s conviction for possession of cocaine with the
intent to deliver. The Texas Court of Criminal Appeals subsequently refused relator’s petition
for discretionary review in Cause No. 11-10-00237-CR on October 12, 2011. Thus, relator is
seeking a free record in a criminal appellate proceeding that has been concluded.
       An indigent criminal defendant is not entitled, either as a matter of equal protection or of
due process, to a free record of prior proceedings for use in pursuing post-conviction relief.
United States v. MacCollom, 426 U.S. 317, 322-23 (1976); In re Trevino, 79 S.W.3d 794, 796
(Tex. App.—Corpus Christi 2002, orig. proceeding); Escobar v. State, 880 S.W.2d 782, 783
(Tex. App.—Houston [1st Dist.] 1993, per curiam order). To obtain a free record for use in a
post-conviction proceeding, a relator must show that the subsequent proceeding is not frivolous
by making a specific showing of the issues to be raised and a specific need for the record to
demonstrate the right to post-conviction relief. See In re Coronado, 980 S.W.2d 691, 693 (Tex.
App.—San Antonio 1998, orig. proceeding); Eubanks v. Mullin, 909 S.W.2d 574, 576–77 (Tex.
App.—Fort Worth 1995, orig. proceeding); Escobar, 880 S.W.2d at 783.
       Mandamus will issue only to correct a clear abuse of discretion or violation of a duty
imposed by law when that abuse cannot be remedied by appeal. Walker v. Packer, 827 S.W.2d
833, 840 (Tex. 1992) (orig. proceeding). Relator has not provided this court with anything to
show that a post-conviction proceeding would not be frivolous, and he has not shown a specific
need for the record. Consequently, relator has failed to demonstrate that he is entitled to a free
record from the prior proceeding.
       Accordingly, we deny relator’s petition for writ of mandamus.



                                                            PER CURIAM

December 1, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                2